DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2020 have been fully considered but they are not persuasive. 
Applicant argued that, “There is no explicit or implicit disclosure in Regan that the auxiliary seat structure disclosed therein defines a "self-supporting seat structure" or that it would be capable of supporting the upper body of an occupant with the side panel sections holding the back-support upright to support the weight of the occupant's upper body in a self-supporting manner as expressly required in claims 1 and 26. Regan teaches that the pneumatic seat structure disclosed therein is an "auxiliary seat" which is to be used in conjunction with a standard chair or with a vehicle seat and wherein the auxiliary seat acts to elevate and cushion the occupant. See for example column 1 at lines 9 to 11 and lines 20 to 33. Attention is also drawn to column 3 at lines 11 to 14 which describes how, when used as an auxiliary seat in a vehicle, the seat is positioned "...on a vehicle seat cushion against a vehicle seat back...". The auxiliary seat in Regan is not intended to, and as described is not capable of, acting as a self-supporting seat structure as now claimed in claim 1 and 26. It is also clear from the disclosure as a whole that the auxiliary seat described in Regan is intended for use with occupants, primarily children, who are otherwise quite capable of supporting themselves in an upright sitting position unaided. In this regard, Regan emphasizes the need for the auxiliary seat to be resiliently yieldable to maximize comfort and to conform to the shape of the occupant - see column 1 at lines 34 to 45. At column 3 lines 15 to 17, Regan states: "Also, the resiliently compressible, yieldable portions cushion the child and adjust automatically to the contour of the child." One of ordinary skill in the art reading Regan without knowledge of the 
This is not found persuasive. Regan is the secondary reference, and the primary reference Russo already teaches a self-supporting seat which can hold the weight of the patient in the seated position. Adding the connections between the sides and the back of Russo as in Regan would simply allow the sides to assist in exerting forces on the back toward the upright position. The attached sides and back of Regan mean that the back cannot be flattened to the ground while attached to the side portions, unless there was very little air or the seat was in a deflated state. Thus, when applying the connections of Regan to Russo, which already teaches a self-supporting seat structure, the combination would allow 
Applicant also argued, “Furthermore, one of ordinary skill would not regard it as obvious to modify Russo in light of Regan to connect side panels between the seat section and the back-support section because to do so would prevent the Russo lift device from functioning in the manner intended. Russo teaches the use of separately inflatable bladders which can be inflated in different sequences to alter shape of the device and so carry out different functions. For example, Russo teaches that the side rails 5 may be inflated first to secure the patient on the otherwise un-inflated blanket. Russo also teaches that the arm rests 7 and the back rest 9 can be subsequently inflated to bring the back rest to a first inflation point, before inflating the lift bladder 17 to bring the back rest to a full upright position. See column 3 line 44 to column 4 line 68. Such a sequential operation would not be possible if either the side rails 5 or the arm rests 7 were connected between the seat section and the backrest and operative to hold the backrest upright. In addition, since Russo teaches the use of a wedged shaped backrest and lift bladders to hold the patient's back upright, there would be no functional requirement to use side panels interconnected between the seat portion and the back-support portion in the manner claimed. It is only when viewing the prior art in light of the claimed invention that such a possibility can be seen and such hindsight analysis is not permitted.”
This is not found persuasive. The connections in Regan are detachable snap connections, thus having them would only add support to the self-supporting configuration and would not prevent different orders of bladders being inflated with the snaps disengaged. 
Applicant finally argued, “It is also submitted that one of ordinary skill in the art would not regard the auxiliary seat in Regan to be the same type of inflatable device as the lift device in Russo and 
This is not found persuasive. Both references relate to inflatable chair-type supports which may be inflated or uninflated to support a user. Even though they are not exactly the same, one of ordinary skill in the art at the time of invention would have looked to other chair-like inflatable supports for inspiration on improvements and structure to be added to a first inflatable chair-like support.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1, 3-5,7, 9, 14, 15, 16, 26, 28, 32, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US Patent Application Publication 20070028380) in view of Regan (US Patent 3265438).
Regarding claim 1, Russo teaches a method of handling a patient using apparatus including an inflatable patient transfer cradle, the cradle when inflated defining a self-supporting seat structure capable of holding a patient seated in the inflated cradle in an upright sitting position for transfer (Figure 5; 1); the cradle having an inflatable seat section (Figure 5; 15 and bladder surrounding 15), an inflatable back-support section (Figure 5; 9), and a pair of opposed inflatable side panel sections (Figure 5; 7), each inflatable section comprising a soft-walled inflatable body which is flexible when un-inflated (Paragraph 30); the method comprising: a. positioning the un-inflated cradle about a patient with the seat section located beneath the patient's upper thigh/buttock region and the back-support section about the patient's back (Paragraph 30); b. subsequently inflating the cradle to define said seat structure about the patient Paragraph 35); the cradle is configured so that when inflated to define said seat structure and in an upright position, the back-support section extends upwardly from the seat section with the side panel sections extending between and connected to the back-support section and the seat section on respective sides to define with the back-support section a volume within which the upper body of a patient sitting on the seat section is supported and held generally upright by the back-support section and the side panel sections(Figure 5; as shown). Russo does not teach the side panel sections being operative to hold the back-support section extending upwardly from the seat section to support the weight of a patient’s body in a self-supporting manner. Regan teaches the side panel sections being operative to hold the back-support section extending upwardly from the seat section to support the weight of a patient’s body in a self-supporting manner (Figure 4; 3). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lift chair of Russo to include side panels 
Regarding claim 3, Russo teaches the un-inflated cradle is positioned about a patient sitting upright on a supporting surface, the seat section being located between the patient's upper thigh/buttock region and the supporting surface, the patient's upper thigh/buttock region being lifted above the surface as the seat section is subsequently inflated (Paragraph 30 and Figure 3).
Regarding claim 4, Russo teaches the un-inflated cradle is positioned about a patient lying on a supporting surface, the method comprising: a. positioning the un-inflated seat section and back-support section between the patient and the supporting surface on which they are lying and placing the patient in a supine position with the back- support section located beneath the patient's back and the seat section located beneath the patient's upper thighs (Figure 3; and Paragraph 30); b. subsequently inflating the cradle such that the patient is drawn into a sitting position as the cradle inflates to define said seat structure (Figure 5; and Paragraph 30).
 Regarding claim 5, Russo teaches the back-support section and the side panel sections each have an inner surface which is directed toward a patient when sitting in the inflated cradle in use and an opposing outer surface which is directed away from the patient, the method in step a of claim 4 comprising positioning the seat section and the back-support section extending generally in a common plane on the supporting surface with their outer surfaces directed toward the supporting surface and their inner surfaces directed toward the patient (Figure 3; the bottom of the device is the outer surface, and Paragraph 30); the seat section and the back-support section being drawn into a configuration in which their outer surfaces extend an angle to one another as the cradle inflates to define said seat structure, with the inner surface of the 
  Regarding claim 7, Russo teaches the method comprises holding the outer surface of the seat section in contact with the supporting surface as the cradle is inflated such that the outer surface of the back-support section is drawn off the supporting surface to automatically raise the patient into an upright sitting position as the cradle inflates to define the seat structure (See Figure 3, Figure 5).
  Regarding claim 9, Russo teaches and wherein the step of positioning the un-inflated cradle about the patient is carried out with the cradle in an un-assembled configuration in which at least one side panel section is disconnected from at least one of the seat section and the back-support section (Figure 1-3, as shown). Russo does not teach each side panel section is releasably attachable to at least one of the seat section and the back-support section, the uninflated cradle being placed in an assembled configuration in which each side panel is connected to both the seat section and the back-support section prior to the step of inflating the cradle. Regan teaches each side panel section is releasably attachable to at least one of the seat section and the back-support section (Figure 4; 3, and Figure 5; 19). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lift chair of Russo to include side panels which attach to the back and seat portions as in Regan to provide additional support to the chair when the user is leaning on the back portion. Russo and Regan do not specifically teach the un-inflated cradle being placed in an assembled configuration in which each side panel is connected to both the seat section and the back-support section prior to the step of inflating the cradle. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. "[A] person of 
 Regarding claim 14, Russo does not teach the cradle having at least two separable parts releasably attachable to one another, the at least two separable parts including a first part comprising at least the back-support section and a second part comprising at least the seat section, each side panel section extending between and connected to the back-support section and a respective side of the seat section when the at least two parts are assembled; wherein the step of positioning the un-inflated cradle about a patient comprises positioning the un-inflated cradle about the patient with the at least two parts separated and subsequently connecting the at least two parts together prior to the step of inflating the cradle. Regan teaches the cradle having at least two separable parts releasably attachable to one another, the at least two separable parts including a first part comprising at least the back-support section and a second part comprising at least the seat section, each side panel section extending between and 
Regarding claim 15, Russo teaches the step of positioning the un-inflated cradle about a patient comprises positioning the seat section and the back-support section between a patient and a surface on which they are lying and placing the patient in a supine position such that the back-support section is located beneath and its inner surface directed towards the patient's back and the seat section is located beneath the patient's upper thighs (Figures 1-3, as shown). Russo does not teach connecting the at least two parts of the cradle together whilst the patient remains in a supine position prior to the step of inflating the cradle. Regan teaches connecting the seat and back portion of a pillow through detachable side portions (Figure 4; 3, and Figure 5; 19). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lift chair of Russo to include side panels which attach to the back and seat portions as in Regan to provide additional support to the chair when the user is leaning on the back portion. Russo and Regan do not specifically teach connecting the at least two parts of the cradle together whilst the patient remains in a supine position prior to the step of inflating the cradle. An "obvious to try" rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. "[A] person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). In this case, the combination of Russo and Regan result in a chair to be inflated with a user upon it, with detachable side arms. The side arms therefore may be attached either before or after inflation, thus there are a finite number of identified, predictable solutions, with a reasonable expectation of success, as in either case the chair is likely to inflate, and in fact it would likely be 
Regarding claim 16, Russo does not specifically teach the cradle is configured to be inflated to a pressure of at least 27 kPa or more preferably at least 34 kPa. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the inflatable portions of Russo to be inflated to at least 27 kPa in order to create a comfortable yet firm surface to support the user, and The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
  Regarding claim 26, Russo teaches the apparatus comprising an inflatable patient transfer cradle which when inflated defines a self-supporting seat structure (Figure 4a; 9, 15 and inflated area around 15) capable of holding a patient seated in the inflated cradle in an upright sitting position for transfer between different locations; the cradle comprising an inflatable seat section (Figure 4a; 15 and inflated area around 15), an inflatable back-support section (Figure 4a; 9), and a pair of opposed inflatable side panel sections (Figure 4a; 7), each inflatable section comprising a soft-walled inflatable body which is flexible when un-inflated; the cradle is configured such that when inflated to define said seat structure and placed in an upright position on the seat section, the back-support section extends upwardly from the seat section (Figure 4a/b; 9) with the side panel sections extending between and connected to the back- support section (Figure 4a; 7) and the seat section (Figure 4a; 15 and the inflated area around 15)on respective sides to define with the back-support section a volume within which the upper body of a patient sitting on the seat section can be supported and held generally upright by the back-support section and the side panel sections. Russo does not teach the side panel sections being operative in use to hold the back- support section extending upwardly from the seat section to support the weight of a patient's upper body in a self-supporting manner. Regan teaches the side panel sections being operative in use to hold the back- support section extending upwardly from the seat section to support the weight of a patient's upper body in a self-supporting manner (Figure 4; 3, and Column 1, lines 55-60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lift chair of Russo to include side panels which attach to the back and seat portions as in Regan to provide additional support to the chair when the user is leaning on the back portion.
Regarding claim 28, Russo does not teach each side panel section is releasably attachable to at least one of the seat section and the back-support section. Regan teaches each side panel section is releasably attachable to at least one of the seat section and the back-support section (Figure 4; 3, Figure 6; 19 and Column 1, lines 55-60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the lift chair of Russo to include side panels which attach to the back and seat portions as in Regan to provide additional support to the chair when the user is leaning on the back portion.
Regarding claim 32, Russo teaches the cradle has at least two separable parts, a first part comprising at least the back-support section (Figure 4a; 9) and a second part comprising at least the seat section (Figure 4a; 15 and inflated area around 15), each side panel section extending between and connected to the back-support section and a respective side edge of the seat section when the at least two parts are assembled (Figure 4a; 7). Russo does not teach the two separable parts releasably attachable to one another. White teaches the two separable parts releasably attachable to one another (Figure 4; 3, Figure 6; 19 and Column 1, lines 55-60). It would have been obvious to one of ordinary skill in the art at the time of invention to modify 
Regarding claim 37, Russo does not specifically teach the cradle is configured to be inflated to a pressure of at least 27 kPa or more preferably at least 34 kPa. However, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the inflatable portions of Russo to be inflated to at least 27 kPa in order to create a comfortable yet firm surface to support the user, and The optimization of proportions in a prior art device is a design consideration within the skill of the art. In re Reese, 290 F.2d 839,129 USPQ 402 (CCPA 1961).
  Regarding claim 38, Russo teaches the seat section is profiled to define a central recess along a rear edge of the seat section (Figure 4b; 15) and the back-support section is profiled to define a central recess along a bottom edge (Figure 4b; 11).
  Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US Patent Application Publication 20070028380) in view of Regan (US Patent 3265438) in view of White (US Patent 4518203) in view of Chapman (US Patent 6185761)
Regarding claim 6, Russo does not teach the method comprising inflating the cradle such that the outer surface of the back-support section remains in contact with the supporting surface and the seat section is drawn into a position in which its outer surface extends generally upwardly from the supporting surface as the cradle is inflated to define said seat structure, the method further comprising tipping the inflated cradle with the patient on-board forwardly on to the outer surface of the seat section so as to raise the back- support section off the supporting surface and place the patient in an upright sitting position supported in the inflated cradle. White teaches a cradle back support which moves from a position in contact with a support surface (Figure 1) to an angled position where the back section is not in contact with the support .
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US Patent Application Publication 20070028380) in view of Regan (US Patent 3265438) in view of Weedling (US Patent Application Publication 20120011658)
Regarding claim 17, Russo does not teach with a patient supported in the inflated cradle and the cradle in an upright position, the method comprises maneuvering the inflated cradle with a patient on-board across a surface. Weedling teaches with a patient supported in the inflated cradle and the cradle in an upright position, the method comprises maneuvering the inflated cradle with a patient on-board across a surface (Figure 9b; as shown, and Paragraph 19). 
Regarding claim 18, Russo does not teach supporting a patient in the inflated cradle in an upright sitting position on a first supporting structure; b. moving the cradle from the first supporting structure onto a second supporting structure whilst the patient is supported in an upright sitting position within the inflatable cradle during said movement. Weedling teaches supporting a patient in the inflated cradle in an upright sitting position on a first supporting structure; b. moving the cradle from the first supporting structure onto a second supporting structure whilst the patient is supported in an upright sitting position within the inflatable cradle during said movement (Figure 9b; as shown, and Paragraph 19, the mattress may be used to transfer patients across one surface, or multiple surfaces or any underlying support as was commonly known in the art (for example, a floor supporting structure into an ambulance supporting structure, or any other)). It would have been obvious to one of ordinary skill in the art at the time of invention to make the support of Russo a transfer support as in Weedling in order to allow a caregiver to utilize the device to move the patient, thus attaching more value and utility to the device.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russo (US Patent Application Publication 20070028380) in view of Regan (US Patent 3265438) in view of Tanaka (US Patent 7506934).
Regarding claim 33, Russo and Regan do not teach the side panel sections are permanently attached to one of the seat section and the back-support section and are releasably connectable to the other of the seat section and the back-support section to attach the first and second parts together, the cradle comprising a plurality of releasable fasteners for .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MORGAN J MCCLURE/Examiner, Art Unit 3673   
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        2/16/2021